Citation Nr: 1620008	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  09-38 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2004 to December 2005, including service in Iraq.  He also had a period of active duty for training (ACDUTRA) from April 9, 1981 to July 9, 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008 and January 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which confirmed and continued a previous denial of service connection for bilateral hearing loss.

The Veteran testified at a videoconference hearing before the undersigned in August 2013, and a transcript of that hearing is of record.

In April 2014, the Board found that new and material evidence had been submitted to reopen the claim, and then remanded the case for further development, including obtaining updated VA treatment records and obtaining clarification on a VA medical opinion on the nature and etiology of any diagnosed hearing loss.  Treatment records have since been obtained and a VA medical opinion addendum was obtained in June 2014.  The Board is therefore satisfied that there has been substantial compliance with the remand's directives and will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Right ear hearing loss was noted upon entry into ACDUTRA and active service, and is not shown to have permanently increased in severity during service.

2.  The Veteran did not have left ear hearing loss to an extent recognized as a disability for VA purposes upon discharge from ACDUTRA.

3.  Left ear hearing loss was noted upon entry into active service, and is not shown to have permanently increased in severity during service


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 1153, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2015).

2.  The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 1153, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Here, the RO provided a notice letter to the Veteran in June 2008, prior to the initial adjudication of the claim.  The letter notified the Veteran of what information and evidence must be submitted to reopen a claim for service connection and to substantiate the claim for service connection, what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of his claim.  The letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim.  The Board notes that there has been no allegation from the Veteran or his representative that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds that the duty to notify provisions have been fulfilled, and any defective notice is harmless and nonprejudicial to the Veteran. 

The Board further finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  All available service treatment records (STRs) were obtained.  VA medical records and private medical records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim. 

The Veteran underwent a VA examination in September 2012 and VA obtained a medical opinion in June 2014 to obtain medical evidence regarding the nature and etiology of the claimed disabilities.  The Board finds the VA examination and opinion adequate for adjudication purposes.  The examination was performed by a medical professional based on a review of the claims file, a solicitation of history and symptomatology from the Veteran, and an examination of the Veteran.  The examination report is accurate and fully descriptive.  Opinion is provided as to whether the Veteran has the claimed disability and, if so, whether the disability is related to the Veteran's service.  The Board finds that for these reasons, the Veteran has been afforded an adequate examination.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the claimed disability has been met.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met, so no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.

II.  Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

Diseases of the nervous system, including sensorineural hearing loss, are listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258, 271 12 (2015).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified puretone and speech recognition criteria.  Audiometric testing measures puretone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  See Hensley v. Brown, 
5 Vet. App. 155, 158 (1993).  The determination of whether a Veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  See Hensley, 5 Vet. App. at 157.

Generally, a Veteran is presumed in sound condition except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service. 38 U.S.C.A. § 1111 (West 2014); Horn v. Shinseki, 25 Vet. App. 231, 235 (2012); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  In Smith v. Shinseki, 24 Vet. App. 40, 45 (2010), it was clarified that the presumption applies when a Veteran has been "examined, accepted, and enrolled for service," and where that examination revealed no "defects, infirmities, or disorders." 38 U.S.C. § 1111. 


However, the presumption of soundness requires both "Veteran" status and further requires that the Veteran was examined accepted and enrolled. Smith v. Shinseki 24 Vet. App. 40, 45 (2010).  Therefore, unless "Veteran" status already has been established based upon a prior period of service, a claimant must establish "Veteran" status for benefits based on aggravation of a preexisting condition during a period of ACDUTRA or INACDUTRA. See Donnellan v. Shinseki, 24 Vet. App. 167, 171-72 (2010).

If a pre-existing disorder is noted upon entry into service, service connection may be granted based on aggravation during service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  A pre-existing injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Temporary or intermittent flare-ups of symptoms of a pre-existing condition alone are not sufficient to be considered "aggravation in service"; rather, aggravation requires a worsening of the underlying condition as a whole.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In this case, the appellant claims service connection for hearing loss incurred or aggravated during two different periods of service, the first being a period of ACDUTRA, rather than during a period of active duty.  Therefore, for the first period of service he does not attain the status of "veteran" unless the evidence shows that he was disabled from a disease or injury or that his hearing loss was incurred or aggravated in line of duty during that period of ACDUTRA. 38 U.S.C.A. § 101(23), (24); see McManaway v. West, 13 Vet. App. 60, 67 (1999). In adjudicating this claim, therefore, VA need not afford the appellant either the presumption of sound condition provided under 38 U.S.C. § 1111 or the presumption of aggravation provided under 38 U.S.C. § 1153 because the benefits and protections that those presumptions provide are available only to veterans. 38 U.S.C.A. §§101(2), (24), 1110, 1131 (2002); McManaway, 13 Vet. App. at 67 (citing Paulson v. Brown, 7 Vet. App. 466, 469-70 (1995), for the proposition that, "if a claim relates to period of active duty for training, a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim" (emphasis in McManaway)); see also Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998), citing Paulson, 7 Vet. App. at 470 ("[A]n individual who has served only on active duty for training must establish a service-connected disability in order to achieve veteran status.").

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises, and may also include statements from authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A layperson is not generally capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  But see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

III.  Factual Background

Preliminary Matters

The Board notes preliminarily that the Veteran has a current bilateral sensorineural hearing loss "disability" that meets the criteria of 38 C.F.R. § 3.385.  In September 2012, the Veteran was afforded a VA audiological examination, which reflects the following puretone thresholds, in decibels:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
90
90
80
90
110
LEFT
15
20
60
60
60

The Veteran's speech recognition score using the Maryland CNC Test was zero percent in his right ear and 96 percent in his left ear, and the examiner stated that use of the word recognition scores was appropriate for the Veteran.  

The VA examination report indicates that the Veteran's auditory thresholds in both ears are 40 decibels or greater at 2000, 3000, and 4000 hertz, and the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater in both ears as well.  See 38 C.F.R. § 3.385.  As such, for VA purposes, the Veteran has a current bilateral hearing loss disability.  

Factual Background

As noted above, the Veteran had two periods of active duty in this case - a period of ACDUTRA from April 9, 1981 to July 9, 1981, and a period of active duty from August 2004 to December 2005.  

Regarding the period of ACDUTRA, a March 1981 enlistment examination did not document audiogram thresholds, but noted that that the Veteran had decreased hearing in the right ear due to spinal meningitis as a child.  An April 1981 audiometric evaluation reflected the following puretone thresholds, in decibels:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
45
--
50
LEFT
10
20
15
20
20

In an April 1981 physical profile record, the Veteran was noted to be "deaf" in one ear (the right ear).  The audiologist indicated that the Veteran should not be exposed to noise in excess of 85 decibels or weapon firing without use of properly fitted hearing protection, and that any permanent hearing loss in the good ear (the left ear) would cause serious handicap.  

In a June 1981 separation examination, the following puretone thresholds, in decibels, were measured:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15
25
40
LEFT
15
10
10
15
25

Private treatment reports for the time between the Veteran's periods of active duty indicate that in May 1983, the Veteran's puretone thresholds were measured as:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
80
70
80
90
LEFT
15
20
20
30
35

The Veteran worked for the same employer since 1989 as a quality inspector.  He stated that he did work around noise on the job and was required to wear hearing protection.  See May 2006 VA treatment records.  

Treatment records from the Veteran's employer indicate that the Veteran's hearing was measured in November 1988, March 1990, December 1993, and September 1995.  In November 1988, the Veteran's puretone thresholds were measured as:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
75
70
80
90
LEFT
20
20
35
45
50


In March 1990, the Veteran's puretone thresholds were measured as:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
70
70
80
90
LEFT
20
20
40
40
50

In December 1993, the Veteran's puretone thresholds were measured as:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
85
70
85
NR
LEFT
20
20
40
45
45

In September 1995, the Veteran's puretone thresholds were measured as (NR = no response):




HERTZ



500
1000
2000
3000
4000
RIGHT
85
85
NR
NR
NR
LEFT
15
20
35
45
50


The record further reflects that in June 1996 the Veteran was put on a permanent profile for his hearing loss.  The profile indicated he was not to be exposed to noise in excess of 85 decibels or weapon firing without the use of properly fitted hearing protection.  The form noted he was deaf in one ear and permanent hearing loss in the good ear would cause serious handicap and annual testing was required.  

A July 2001 audiometric evaluation from the Army National Guard notes that the Veteran had a severe hearing acuity deficit in the right ear, and reflects the following puretone thresholds, in decibels:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
75
75
70
80
90
LEFT
15
20
50
50
55

Regarding the Veteran's period of active duty from August 2004 to December 2005, STRs do not contain record of an evaluation prior to the Veteran's entrance to active duty in August 2004.  A July 2004 audiogram, however, revealed the following thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
85
80
70
80
95
LEFT
15
20
60
50
50

A May 2005 audiometric evaluation noted that the Veteran had a history of hearing loss and spinal meningitis, wore hearing aids, and had noise exposure, and reflected the following puretone thresholds, in decibels:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
85
80
70
85
100
LEFT
15
25
55
50
50

In October 2005, the Veteran had an audiology consultation in Iraq.  He was noted to have hearing loss since 1984.  He also was noted to have hearing aids, and that he required an evaluation.  The Veteran was then found to have hearing loss second to noise exposure incurred in the line of duty.  He was also noted to have a history of severe hearing loss and hearing aids, but the hearing aids were not in Iraq.  STRs do not contain documentation of any measured thresholds in conjunction with the October 2005 findings.

The Veteran separated form service in December 2005.  Shortly thereafter, in January 2006, the Veteran's employer measured his hearing acuity, which reflected the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
80
65
80
NR
LEFT
10
20
55
50
50

A VA examination in May 2006 indicated the Veteran reported having spinal meningitis as a child but denied any occupational or recreational noise exposure prior to service.  He indicated that he was exposed to noise from mortar rounds, weapons firing, controlled blasts, IEDs and RP6 rounds while in service.  Since service, he has worked at Boeing but explained he did not work around noise and was required to wear hearing protection.  He denied any recreational noise exposure after service.  Examination reflected the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
85
75
65
80
LEFT
10
20
45
50
50

Speech recognition was 4 percent in the right ear and 96 percent in the left ear.

Private treatment records from February 2008 reflect the following puretone thresholds, in decibels:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
80
85
70
75
95
LEFT
10
20
60
55
50

In June 2008, the Veteran's puretone thresholds were measured as:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
80
70
90
Nt
LEFT
15
25
60
50
80


As discussed above, the Veteran was afforded a VA audiometric examination in September 2012, which reflected the following puretone thresholds, in decibels:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
90
90
80
90
110
LEFT
15
20
60
60
60

The examiner initially opined that it was at least as likely as not that the left ear hearing loss was caused by or a result of an event in military service because there was a change in hearing after returning from combat, and that the right ear hearing loss pre-existed military service and was not aggravated beyond normal progression in service.  After reviewing more data, including service dates and audiograms, the examiner noted in a January 2013 addendum opinion that he changed his opinion and concluded that the Veteran did not experience a change in hearing in either ear due to military service noise exposure.

The Veteran testified in a Board hearing in August 2013.  He asserted that in 1981, he experienced 6-7 days straight of high noise levels in training as an infantryman, due to being in the field firing mortar rounds.  He also stated that in 2004, he was sent to Iraq as an imagery analyst technician, where he was in a convoy and incurred RPG rounds, IEDs, and significant control blasts.  He indicated that he experienced almost a deafness during the blasts, so he went to Baghdad to have a hearing test and was reissued a hearing aid.  

In June 2014, a VA medical opinion was obtained.  A VA audiologist reviewed the Veteran's claims file and opined that the right ear hearing loss at least as likely as not pre-existed the Veteran's period of ACDUTRA in 1981 because the April 1981 examination showed severe to profound hearing loss in the right ear.  She also opined that the June 1981 separation examination was erroneous because it noted only mild hearing loss in the 4000-6000 hertz range.  Despite this, the examiner was able to provide an opinion based on the "remaining wealth of audiometric information available," and concluded it was less likely than not that the right ear hearing loss increased during the period of ACDUTRA.  With regard to the Veteran's period of active service from 2004 to 2005, the examiner opined that it was at least as likely as not that the Veteran's bilateral hearing loss pre-existed this period of service.  The examiner noted that the severe right ear hearing loss was noted on the April 1981 examination, and the left ear hearing loss was noted as early as May 1983 and had increased by 2001.  The examiner further opined that it was less likely than not that the hearing loss disability increased in severity during the Veteran's 2004-2005 active duty because audiograms dated in May 2005 and February 2008 showed stable hearing thresholds for the right and left ears when compared to the July 2001 audiogram.

IV.  Analysis

The Veteran contends that he incurred hearing loss as a result of noise exposure while serving in the Army, including exposure to mortar, infantry weapons, and a tour in Iraq.  He asserts that he first noticed his hearing loss in 1984, when he was attending college.  The Veteran states that he specifically disagrees with the denial of service connection for his right ear.  See January 2009 statement; April 2009 statement

Right Ear Hearing Loss

The Board first finds that right ear hearing loss was noted upon the Veteran's entrance to ACDUTRA in April 1981.  He exhibited a puretone threshold above 40 decibels in the right ear at the frequencies of 500, 1000, 2000, and 4000 hertz.  See e.g. McKinney v. McDonald, 28 Vet. App. 15, 28 (2016)(explaining that in order to be a noted defect, hearing loss must meet the criteria of 38 C.F.R. § 3.385 at entrance).  Here, although the Veteran clearly meets the criteria of 38 C.F.R. § 3.385 at his entrance, as noted above this was a period of ACDUTRA and accordingly presumptive provisions do not apply.  Accordingly, the questions are whether it is at least as likely as not that the condition existed prior to service in 1981 and if so whether it is at least as likely as not that the condition was aggravated by service from April to July 1981.  

In this case, the Board finds that it is at least as likely as not that the condition preexisted service.  As outlined above, the entrance examination reflected puretone thresholds of 40 decibels or greater in all frequencies of the right ear and the physical profile record noted that he was deaf in the right ear.  Furthermore, the June 2014 VA medical opinion noted that the right ear hearing loss at least as likely as not pre-existed the Veteran's period of ACDUTRA in 1981 because the April 1981 examination showed severe to profound hearing loss in the right ear.  

After careful review, however, the Board finds that the Veteran's right ear hearing loss did not demonstrate an increase in severity during his ACDUTRA.  As shown above, the Veteran was noted upon enlistment to have decreased hearing in the right ear due to spinal meningitis as a child, and a June 1981 separation examination showed that the hearing acuity in the right ear had gotten better.  The reviewing audiologist in 2014 opined that although the June 1981 separation examination was erroneous because it noted only mild hearing loss in the 4000-6000 hertz range, it was still less likely than not that the right ear hearing loss increased during the period of ACDUTRA, based on the "remaining wealth of audiometric information available."

Concerning the second period of service, as noted in the prior remand, the Veteran was never afforded an entrance examination in connection with this service.  See Smith v. Shinseki, 24 Vet. App. 40, 45 (2010) (explaining that the presumption of soundness requires both "Veteran" status and further requires that the Veteran was examined accepted and enrolled).  As there was no official entrance examination prior to this active service, the questions are whether it is at least as likely as not the condition preexisted service and, if so, whether it is at least as likely as not that the condition increased in severity form August 2004 to December 2005.

The Board finds that the Veteran also had pre-existing hearing loss in the right ear prior to his period of active service between August 2004 and December 2005.  As noted above, audiograms beginning in 1981 demonstrated hearing loss.  A July 2004 audiogram revealed the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
85
80
70
80
95

The Veteran's puretone thresholds were above 40 decibels at all measured frequencies.  As noted above, the June 2014 examiner concluded that it was at least as likely as not that the hearing loss condition preexisted the period of active service and cited to the many examinations from 1981 onward.  

However, the Veteran's hearing loss did not demonstrate an increase in severity during his period of active duty.  As shown above, a May 2005 audiometric evaluation reflected the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
85
80
70
85
100

The Veteran's hearing was measured again in January 2006, and reflected the following puretone thresholds, in decibels, which showed no change in hearing acuity since July 2004:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
80
65
80
NR

The September 2012 VA examiner at first suggested the condition was at least as likely related to service, but noted "the right ear hearing loss...pre-existed the military service and no significant change in hearing thresholds in the noise sensitive frequencies were observed."  The examiner later provided an addendum reiterating there was no shift in hearing for either ear.  The June 2014 medical opinion indicates that it was at least as likely as not that the Veteran's right ear hearing loss pre-existed this period of service, pointing to the April 1981 examination report.  The examiner also opined that it was less likely than not that the hearing loss disability increased in severity during the Veteran's 2004-2005 active duty because audiograms dated in May 2005 and February 2008 showed stable hearing thresholds for the right ear when compared to the July 2001 audiogram.

While the September 2012 VA examination at first appears to suggest the condition was related to service, the explanation in the original opinion does not support that opinion for the right ear.  In fact, in the original 2012 opinion the examiner clearly noted the right ear did not have any significant change in hearing thresholds during active service.  Given the fact the examiner provided conflicting opinions and did not provide a rationale the Board affords this examination little probative weight.  The Board finds the June 2014 medical opinions to be competent and credible, and as such, entitled to significant probative weight.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The opinion was rendered after reviewing the Veteran's claims file, which included STRs; soliciting a medical history from the Veteran; and conducting a physical examination of the Veteran.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the examiner's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  The examiner provided the facts and rationale on which the opinions were based, and the probative value of the opinions are further bolstered by the more than 30 years worth of the evidence in the claims file.  

The Board has considered the October 2005 STR that notes in-service hearing loss, but finds that it is of little probative value because there is no accompanying audiological test results, it does not consider the proper legal standards and audiogram results from January 2006, February 2008, and September 2012 expressly contradict the October 2005 finding. 

In addition, the Veteran has made general assertions that his right ear hearing loss is related to noise exposure in service.  The Board, however, cannot rely on the Veteran's general assertions as to whether his hearing loss increased during active service because he has not been shown to possess the type of medical expertise that would be necessary to opine on the severity of hearing loss.  Such expertise requires audiometric testing and interpretation.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  The question of aggravation in this case involves a complex medical diagnosis that the Veteran is not competent to address.  

In sum, there is no competent medical evidence to establish that any current right ear hearing loss was aggravated by service.  As such, the preponderance of the evidence is against a finding that the right ear sensorineural hearing loss was aggravated by service.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

Left Ear Hearing Loss

The Board first finds that the Veteran's left ear hearing was within normal limits upon his entrance to ACDUTRA in April 1981.  The June 2014 VA examiner also only found that it was likely the right ear preexisted service and did not provide such an opinion on the left ear.  As such, direct service connection principles apply.  After careful review, however, the Board finds that the Veteran's left ear hearing loss was still within normal hearing limits for VA purposes upon separation from ACDUTRA, as the June 1981 examination shows that none of the thresholds were 40 decibels or greater, nor were at least three of the frequencies 26 decibels or higher.  See 38 C.F.R. § 3.385.  There is no opinion linking the current hearing loss of the left ear to any event or incident of the Veteran's ACDUTRA.  Accordingly, the Board finds the condition was not incurred in or aggravated during this period.  

Concerning the period of active service, as noted above the Veteran was never afforded an entrance examination in connection with this service.  See Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  As there was no official entrance examination prior to this active service, the questions are whether it is at least as likely as not the condition preexisted service and, if so, whether it is at least as likely as not that the condition increased in severity form August 2004 to December 2005.

In this regard, the Board finds that the Veteran had pre-existing hearing loss in the left ear prior to his period of active service between August 2004 and December 2005.  Left ear hearing loss was first noted in a private treatment record from 1983, which showed the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
LEFT
15
20
20
30
35

By July 2001, the Veteran's left ear hearing reflected the following puretone thresholds, in decibels:  




HERTZ



500
1000
2000
3000
4000
LEFT
15
20
50
50
55

A July 2004 audiogram, measured just before the Veteran's entrance to active duty in August 2004, revealed the following thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
LEFT
15
20
60
50
50

The Veteran's puretone thresholds were above 40 decibels at 2000, 3000, and 4000 hertz in July 2004.  Furthermore, the June 2014 VA examiner concluded it was at least as likely that the left ear hearing loss preexisted service as it was evidence as early as May 1983 when audiograms showed mild hearing loss.  The examiner explained the audiograms after that point reflected increased hearing loss to moderate by February 2001 and therefore the examiner concluded it was likely the hearing loss of the left ear preexisted service.  

Thus, the remaining issue is whether the Veteran's pre-existing left ear hearing loss was aggravated beyond the natural progress of the condition during his active service from 2004-2005.  After careful review, however, the Board finds that the Veteran's left ear hearing loss did not demonstrate an increase in severity during this period of active duty.  As shown above, a May 2005 audiometric evaluation reflected the following puretone thresholds, in decibels:
 



HERTZ



500
1000
2000
3000
4000
LEFT
15
25
55
50
50

The Veteran's hearing was again measured in January 2006, and reflected the following puretone thresholds, in decibels, which showed no change in hearing acuity since July 2004:




HERTZ



500
1000
2000
3000
4000
LEFT
10
20
55
50
50

The September 2012 VA examiner provided conflicting opinions reflecting first that there was a change in hearing thresholds and then in an addendum finding there was no shift.  In addition, the June 2014 medical opinion indicates that it was less likely than not that the hearing loss disability increased in severity during the Veteran's 2004-2005 active duty because audiograms dated in May 2005 and February 2008 showed stable hearing thresholds for the left ear when compared to the July 2001 audiogram.  

The Board finds the September 2012 examination and January 2013 addendum to be of little probative value as the examiner did not fully explain the reasons for the changed opinion.  The September 2012 opinion that suggests a shift in thresholds also is inconsistent with the audiograms of record which in fact reflect that although the threshold changed from 20 to 25 in the 1000 hertz frequency of the left ear it also changed from 60 to 55 in the 2000 hertz frequency.  The January 2006 audiogram reflects the 1000 hertz frequency again was 20 decibels.  This finding was again reported during the May 2006 VA examination and that examination further reflected the 2000 hertz frequency had gone to 45.  So, if anything, the numbers appear to have temporarily decreased from 20 to 25 in the 1000 hertz but improved to change from 60 to 45 in the 2000 hertz frequency.  The Board finds the June 2014 opinion to be highly probative.  The examiner reviewed the entire record and provided full rationales for the opinions offered.  As previously discussed, the Board also finds that the October 2005 in-service report to be of little probative value, and cannot rely on the Veteran's general assertions about his hearing loss to establish service connection.

In sum, there is no competent medical evidence to establish that any current left ear hearing loss was aggravated by service.  As such, the preponderance of the evidence is against a finding that the left ear sensorineural hearing loss was aggravated by service.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  


ORDER

Service connection for right ear hearing loss is denied.

Service connection for left ear hearing loss is denied.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


